TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00301-CR



                                      Ex parte Jose C. Loredo


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 095790, HONORABLE ROBERT UPDEGROVE, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Jose C. Loredo has filed a notice of appeal, seeking review of the trial court’s denial

of his application for writ of habeas corpus. However, the clerk’s record does not include (1) an

appealable order or (2) the trial court’s certification of Loredo’s right to appeal.1

               Loredo filed his application for writ of habeas corpus on March 6, 2015, and the

trial court’s docket sheet and Loredo’s notice of appeal both state that a hearing was held on the

application on April 21, the same date the State filed its response to the application. Loredo’s

notice of appeal states that the application was denied by operation of law, citing to article 11.07,

section 3(c) of the code of criminal procedure. See Tex. Code Crim. Proc. art. 11.07, § 3(c).

However, article 11.07 applies only to an application for writ of habeas corpus seeking relief

from a felony conviction, and Loredo’s underlying convictions were for Class A misdemeanors.




       1
         The record does contain one certification, but that is related to the original judgments of
conviction, not to this habeas proceeding.
Therefore, Loredo’s application was not overruled by operation of law, see id., and the clerk’s

record does not reflect that the trial court has signed an appealable order.

               Because of this uncertainty, upon remand and if the trial court has made a

determination of the merits of Loredo’s application, the court should enter (1) an appropriate final

order and (2) a certification of Loredo’s right to appeal. See Tex. R. App. P. 25.2(a). If the court

has not yet made a determination of the merits, the court should inform us in its certification of

Loredo’s right to appeal that the matter is still pending. The appealable order, if any, and the

certification of Loredo’s right to appeal should be sent to us in a supplemental clerk’s record no

later than July 13, 2015.

               It is ordered June 19, 2015.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: June 19, 2015

Do Not Publish




                                                  2